241 F.2d 855
Matter Of Summary Contempt Proceedings Against GloriaKlimplova DU BOYCE.
No. 12110.
United States Court of Appeals Third Circuit.
Argued at Charlotte Amalie Jan. 30, 1957.Decided March 7, 1957.

Gloria Du Boyce, appellant, pro se.
Leon P. Miller, U.S. Atty., Charlotte Amalie, St. Thomas, V.I., for appellee.
Before MARIS, WOODBURY and KALODNER, Circuit Judges.
PER CURIAM.


1
Gloria Klimplova Du Boyce appeals from her summary conviction in the District Court of the Virgin Islands of criminal contempt committed in the presence of the court.  She was sentenced to pay a fine of $50 and to serve 15 days in jail, the jail sentence being suspended.  The contempt took place in open court during the trial of the case of Kruger & Birch, Inc. v. Du Boyce, in which this court has this day filed an opinion.  241 F.2d 849.  Mrs. Du Boyce's attitude throughout the trial was argumentative and arrogant and her complete misconception of judicial procedure, coupled with her refusal to retain counsel, rendered the conduct of the trial difficult and culminated in disorderly conduct in the courtroom, including open defiance of the trial judge, which he could not overlook.  The trial judge exercised exemplary patience in dealing with the trying situation which thus arose in his courtroom.  We are satisfied after careful examination of the record that the court did not err in entering the judgment of conviction.


2
The judgment of the district court will be affirmed.